DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 24-26, 28, 32, 35-37, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bigontina et al. (USPN 11,062,476).
Regarding claim 21, Bigontina discloses:
one or more processors (see col 11 lines 15-21, processors) configured to:
obtain an image of a person (see fig 3A step 310, obtain an image of a person);
determine, based on one or more machine-learned (ML) models, a first plurality of joint angles of the person based on the image of the person, wherein the first plurality of joint angles is associated with a root kinematic chain of the person, the root kinematic chain including a chest area or a pelvis area of the person (see col 7 lines 27-64 and fig 1, neural networks determining position and orientation of upstream joints, such as neck 120 and torso 128);
determine, based on the one or more ML models, a second plurality of joint angles of the person based on the image of the person and the first plurality of joint angles associated with the root kinematic chain of the person, wherein the second plurality of joint angles is associated with a head kinematic chain of the person that includes a head area of the person or with a limb kinematic chain of the person that includes a limb area of the person (see col 7 lines 27-64 and fig 1, the neural networks determining position and orientation of downstream joints, such as shoulder 122, upper arm 124, and lower arm 126 based on the image and the upstream joints); and
estimate a human model associated with the person based at least on the first plurality of joint angles of the person and the second plurality of joint angles of the person (see col 8 lines 20-35, determining a skeletal body pose of the person based on the upstream joints and the downstream joints).

Regarding claim 24, Bigontina further discloses wherein the root kinematic chain comprises a pelvis, a chest, and a spine of the person (see fig 1A, the upstream joints include neck 120 and torso 128), wherein the limb kinematic chain comprises a first chain that includes a left shoulder, aPage 3 of 8ATTORNEY DOCKET NO.: ZL0100-0002-US-2-CON1PATENT left elbow, a left wrist, and a left hand of the person, a second chain that includes a right shoulder, a right elbow, a right wrist, and a right hand of the person, a third chain that includes a left hip, a left knee, a left ankle, and a left foot of the person, or a fourth chain that includes a right hip, a right knee, a right ankle, and a right foot of the person, and wherein the head kinematic chain comprises or a fifth chain that includes a head and a neck of the person (see fig 1A, the downstream joints include multiple joints forming two arms and two legs).
Regarding claim 25, Bigontina further discloses wherein the one or more ML models are trained using a plurality of training images to extract features from the training images and infer joint angles associated with a human root kinematic chain based on the extracted features, and wherein the one or more ML models are further trained to infer joint angles associated with a human head kinematic chain or a human limb kinematic chain based on the extracted features and the joint angles associated with the human root kinematic chain, the human root kinematic chain comprising a chest area or a pelvis area of a human body, the human head kinematic chain comprising a head area of the human body, and the limb kinematic chain comprising a limb area of the human body (see col 8 lines 20-35 and fig 1B, the neural networks are trained with features extracted from training images in order to extract the skeletal body pose of the person as described in the rejection of claim 21).

Regarding claim 26, Bigontina further discloses wherein the one or more ML models are further trained to infer a joint angle associated with an end effector of the human root kinematic chain, the human head kinematic chain, or the limb kinematic chain based on one or more other joint angles associated with the human root kinematic chain, the human head kinematic chain, or the human limb kinematic chain, the one or more ML models further trained to infer a joint angle associated with a beginning segment of the human root kinematic chain, the human head kinematic chain, or the human limb kinematic chain based on at least the end effector (see fig 1A, each of the joints are described as a line with a beginning point and an end point, determined by the neural networks).
Regarding claim 28, Bigontina further discloses wherein the training of the one or more ML models comprises adjusting parameters of the one or more ML models based on an objective function that indicates a difference between an output of the one or more ML models and a ground truth associated with the output (see col 8 lines 36-58, adjusting parameters of the neural networks to reach a degree of accuracy with respect to known skeletal body poses).

Regarding claims 32, 35, 36, and 37, Bigontina discloses everything claimed as applied above (see rejection of claims 21 and 24-26).

Regarding claim 40, Bigontina discloses:
receiving a training image that depicts a human body; determining, using present parameters of the ML model, a first plurality of joint angles associated with the human body based on the training image, wherein the first plurality of joint angles is associated with a root kinematic chain of the human body, the root kinematic chain including a chest area or a pelvis area of the human body; determining, using the present parameters of the ML model, a second plurality of joint angles associated with the human body based on the training image and the first plurality of joint angles associated with the root kinematic chain of the human body, wherein the second plurality of joint angles is associated with a head kinematic chain of the human body that includes a head area of the human body or with a limb kinematic chain of the human body that includes a limb area of the human body  (see rejection of claim 21, the neural networks are trained to extract features and the skeletal body pose of the person based on upstream and downstream joints);
determining a difference between the second plurality of joint angles and a ground truth associated with the second plurality of joint angles; and adjusting the present parameters of the ML model based on the difference between the second plurality of joint angles and the ground truth (see col 8 lines 36-58, adjusting parameters of the neural networks to reach a degree of accuracy with respect to known skeletal body poses).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 30, 31, 33, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bigontina in view of Brookshire et al. (USPAPN 2021/0019507).
Regarding claim 22, Bigontina discloses everything claimed as applied above (see rejection of claim 21), however, does not disclose wherein the one or more processors are further configured to determine a plurality of shape parameters associated with the person based on the image of the person, the first plurality of joint angles of the person, or the second plurality of joint angles of the person, and wherein the one or more processors are configured to estimate the human model based further on the plurality of shape parameters.
In a similar field of endeavor of determining position and orientation of joints, Brookshire discloses wherein the one or more processors are further configured to determine a plurality of shape parameters associated with the person based on the image of the person, the first plurality of joint angles of the person, or the second plurality of joint angles of the person, and wherein the one or more processors are configured to estimate the human model based further on the plurality of shape parameters (see para [71]-[78], determining a plurality of parameters for fitting a skinned multi-person linear (SMPL) model based on an image of the person and a skeletal body pose of the person).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bigontina with Brookshire, and determine a skeletal body pose of a person including upstream and downstream joints, as disclosed by Bigontina, and further fit a SMPL model to the skeletal body pose, as disclosed by Brookshire, for the purpose of further optimizing the skeletal body pose (see Brookshire para [71]).

Regarding claim 23, Bigontina discloses everything claimed as applied above (see rejection of claim 21), however, does not disclose wherein the one or more processors are further configured to output a representation of the human model to a receiving device associated with a medical imaging modality.
Brookshire further discloses wherein the one or more processors are further configured to output a representation of the human model to a receiving device associated with a medical imaging modality (see para [112], medical imaging).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bigontina with Brookshire, and further use the skeletal body pose for medical imaging, as disclosed by Brookshire, for the purpose of assessing motion of the person during imaging (see Brookshire para [112]).

	Regarding claim 30, Bigontina and Brookshire disclose everything claimed as applied above (see rejection of claim 22, SMPL model).

Regarding claim 31, Bigontina discloses everything claimed as applied above (see rejection of claim 21), however, does not disclose wherein at least one body area of the person is occluded in the image of the person.
Brookshire further discloses wherein at least one body area of the person is occluded in the image of the person (see para [55], occluded body parts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bigontina with Brookshire, and determine occluded body parts, as disclosed by Brookshire, for the purpose of filling in (see Brookshire para [55]).

	Regarding claims 33, 34, and 39, Bigontina and Brookshire disclose everything claimed as applied above (see rejection of claims 22, 23, 31, and 32).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bigontina in view of Lyons (USPAPN 2020/0327418).
Regarding claim 29, Bigontina discloses everything claimed as applied above (see rejection of claim 28), however, does not disclose wherein the objective function comprises a mean squared error (MSE) function.
In a similar field of endeavor of determining position and orientation of joints, Lyons further discloses wherein the objective function comprises a mean squared error (MSE) function (see para [79], neural networks estimating a pose utilizes mean squared error during training for reaching a degree of accuracy with respect to known poses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bigontina with Lyons, and adjust parameters of neural networks during training to reach a degree of accuracy with respect to known skeletal body poses, as disclosed by Bigontina, wherein such degree of accuracy utilizes a mean squared error, as disclosed by Lyons, for the purpose of using a well-known method of error estimation.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Karanam et al. (USPN 11,257,586). Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 21, Karanam discloses:
one or more processors (see Karanam claim 1, “one or more processors”) configured to:
obtain an image of a person (see Karanam claim 1, “receive a two-dimensional (2D) image of a person”);
determine, based on one or more machine-learned (ML) models, a first plurality of joint angles of the person based on the image of the person, wherein the first plurality of joint angles is associated with a root kinematic chain of the person, the root kinematic chain including a chest area or a pelvis area of the person (see Karanam claim 1, “neural networks are trained”, “determine, using at least the one or more neural networks, a first plurality of joint angles based on the set of features identified in the 2D image of the person, wherein the first plurality of joint angles is associated with the root kinematic chain”, and “the root kinematic chain comprises at least a chest area or a pelvis area of a human body”);
determine, based on the one or more ML models, a second plurality of joint angles of the person based on the image of the person and the first plurality of joint angles associated with the root kinematic chain of the person, wherein the second plurality of joint angles is associated with a head kinematic chain of the person that includes a head area of the person or with a limb kinematic chain of the person that includes a limb area of the person (see Karanam claim 1, “determine, using at least the on or more neural networks, a second plurality of joint angles based on the set of features identified in the 2D image of the person and the first plurality of joint angles associated with the root kinematic chain, wherein the second plurality of joint angles is associated with the head or limb kinematic chain”); and
estimate a human model associated with the person based at least on the first plurality of joint angles of the person and the second plurality of joint angles of the person (see Karanam claim 1, “estimate a human model for the person based at least on the first plurality of joint angles, the second plurality of joint angles”).

	Subject matter recited in claims 22-40 can also be found in Karanam claims 1-20.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Bigontina and Brookshire do not disclose the subject matter of claims 27 and 38, however, these claims are dependent upon a rejected base claim and are further rejected on the ground of nonstatutory double patenting. These claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, upon approval of a Terminal Disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668